— In an action to recover damages for false arrest and malicious prosecution, defendant appeals from an order of the Supreme Court, Dutchess County (Leggett, J.), dated June 1, 1982, which denied its motion pursuant to CPLR 3212 for summary judgment dismissing the complaint. Order reversed, on the law, with costs, motion granted and complaint dismissed. Defendant’s motion for summary judgment was based upon its contention that it was not responsible for plaintiff’s alleged arrest and subsequent prosecution. Plaintiff’s opposing affidavit failed to present any evidentiary proof demonstrating the existence of a genuine triable issue of fact with regard to defendant’s liability. Accordingly, defendant’s motion for summary judgment should have been granted (see Spearmon v Times Sq. Stores Corp., 96 AD2d 552; Scott v Transkrit Corp., 91 AD2d 682). Damiani, J. P., Mangano, Thompson and O’Connor, JJ., concur.